 452DECISIONSOF NATIONALLABOR RELATIONS BOARDployees or in the social circumstances under which the employees met.For thesereasons I reject Respondent's defenses to its admitted refusal to bargain.C. Conclusions1.Therefusal to bargainBased uponthe foregoingIwould find and conclude that on April 3, 1963, anuncoerced majority of Respondent's employeesin a bargainingunit conceded to beappropriate designatedthe Union as their majorityrepresentative,that on April 4-a proper demand for recognition and bargaining was made uponRespondent byrepresentativesof the Union, that at that timeRespondent recognizedtheUnion'smajority status and agreedto bargainwith it, and that thereafter, and particularlyby letters of April 8 and 12,Respondent has consistentlyrefused tobargain withtheUnion as representative of its employees.It is well established that suchconductconstitutes a clear violation of Section 8(a)(1) and(5) of the Act andI so conclude and find here.2. Interference,restraint,and coercionRespondent insists that Briggs'admitted interrogation of its employees as to,their union membership was a spontaneous result of its surprise upon learningthat a majority of them had joined.This, it is claimed,isa permissive form ofactivity under the Board'sBlue Flash9analysis of employee interrogation,whereinitwas held that questioning conducted under circumstances which do not carryan implied threat of reprisal is not unlawful.I find merit in Respondent's position.Although I have found that Respondent has unlawfully refused to bargain withtheUnion,having learned by questioning its employees that each had signed aunion authorization card,there is no substantial proof of union animus on the partof Respondent'sprincipal partner, or any other officer or supervisor,at the timethe questioning concededly took place.In view of this condition I would concludethat the inquiry directed to the employees,limited as it was to their joining of theUnion,does not constitute interference,restraint,or coercion.l°While it was evident to me that each employee testifying before me consciouslyequivocated and hedged to a fault,I cannot,without evidence other than that whichwas gleaned by my observation of these witnesses,conclude that they had beenactually interferedwith in the exercise of their statutory organizational rights.Certainly,then,I cannot conclude that someone might have intimidated them. Suchbeing the state of my findings, to now translate the conduct of these witnesses asthey testified on July 3into evidence of Briggs'hidden motivation for questioningthemon April 3would stretch the doctrine ofnunc pro tuncto the breaking point.Iwill therefore recommend that so much of the complaint as alleges that Respond,ent's interrogation of employees constitutes a violation of the Act be dismissed.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it cease and desist therefrom and take certain affirmativeaction which I find will effectuate the policies of the Act.[RecommendedOrder omittedfrom publication.]e Blue Flash Express, Inc.,109 NLRB 591.10MitchellStandard Corporation,140 NLRB 496.New YorkCentral TransportCompanyandSidney Schwartz.Case No. 7-CA-3344.March 20, 1964.SECOND SUPPLEMENTAL DECISION AND ORDEROn April 9, 1963, the Board issued its Supplemental Decision andOrder in this case' finding that Respondent had discriminatorily dis-1141 NLRB 1144.146 NLRB No. 56. NEW YORK CENTRAL TRANSPORT COMPANY453charged Sidney Schwartz on August 31, 1961, and had thereafter un-lawfully refused reinstatement in violation of Section 8(a) (3) and(4) and ordering the Respondent to offer the discriminates immediatereinstatement and make him whole for any loss of earnings he mayhave suffered by reason of the discrimination against him with interestin accordance with the Board's decision inIsis PlumbingcfHeatingCo., 138 NLRB 716.On August 7, 1963, the Board's Regional Director for the SeventhRegion issued and served on the parties 'a backpay specification andnotice of hearing alleging among other matters that the backpay pe-riod during which Sidney Schwartz suffered loss of pay commenced onSeptember 1, 1961, and ended on May 1, 1963, and that there was dueand owing Sidney Schwartz the net amount of $1,641.99. On August23, Respondent filed its answer thereto and on September 27 a supple-mental answer.On October 7, 1963, a hearing was held before TrialExaminer Wellington A. Gillis for the purpose of determining theamount of backpay due the discharged employee.On December 26,1963, the Trial Examiner issued his Supplemental Decision, finding,as set forth in the attached Trial Examiner's Supplemental Decision,that the Respondent was obligated to make whole Sidney Schwartzin the amount of $1,641.99 and recommending that the Respondent beordered to pay such sums, less tax withholding required by Federaland State laws, but with interest at 6 percent per annum in accord-ance with the Board's Supplemental Decision and Order. Thereafter,Respondent filed exceptions to the Trial Examiner's Supplemental De-cision and a supporting brief.Pursuant to the provisions of Section 3('b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examinerand finds that no prejudicial error was committed.The rulings arehereby affirmed.The Board has considered the Trial Examiner'sSupplemental Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERUpon the basis of this Supplemental Decision and the entire recordin this case, and pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhereby orders that the Respondent, New York Central Transport Com-pany, Detroit, Michigan, its officers, agents, successors, and assigns;shall pay to Sidney Schwartz as net backpay, herein determined to bedue, the amount set forth in the section of the Trial Examiner's Sup-plemental Decision entitled "Conclusions and Recommendations." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEThis supplemental proceeding is concerned solely with a determination as to theamount of backpay due Sidney Schwartz under the Board's Supplemental Decisionand Order,' dated April 9, 1963, wherein it was found that the Respondent haddiscriminatorily discharged Schwartz on August 31, 1961, and had thereafter un-lawfully refused to effect his reinstatement, in violation of Section 8(a)(3) and (4)of the National Labor Relations Act, as amended (61 Stat. 136), hereinafter referredto as the Act, and directed that the Respondent,inter alia,offer Schwartz immediatereinstatement and make him whole for any loss of earnings he may have sufferedas a result of the unlawful discrimination.Subsequent to the issuance of the Board's Order, the Regional Director of theSeventh Region, on behalf of the Board, issued on August 7, 1963, a backpayspecification and notice of hearing.On August 23 and September 26, 1963, respec-tively, the Respondent filed an answer and a supplemental answer.Pursuant tonotice, a hearing was held in Detroit, Michigan, on October 7, 1963, before TrialExaminer Wellington A. Gillis, at which both parties were represented by counseland were afforded full opportunity to be heard, to examine and cross-examine wit-nesses, to introduce evidence pertinent to the issues, and to engage in argument.A timely brief was subsequently filed by the General Counsel.Upon the entire record in this case, and from my observation of the witness,I make the following:FINDINGS AND CONCLUSIONS1.THE PLEADINGS AND RELATED MOTIONSThe backpay specification,as issuedby the Regional Director on August 7, 1963,appears to fully satisfy all requirements of Section 102.53 of the Board's Rules andRegulations in that it specifically and in detail shows, for Sidney Schwartz, thebackpay period broken down by calendar quarters, the specific figures and basisof computationas togross backpay and interimearnings,the net backpay due,and other pertinent information.Subsequent to the Respondent's initialanswer,timely filed on August 20, 1963,2 the General Counsel filed a motion in which itasserted that the Respondent's answer failed to meet the Board's requirements as tosufficiency and requested that portions of the Respondent's answer be deemed to beadmitted to be true without the taking of evidence?Followingthe issuanceof an order to showcausewhy said motion should not begranted and a reply by the Respondent to the order to show cause, Trial ExaminerStanley Gilbert, on September 19, 1963, issued an order, finding no merit to theRespondent's contentions set forth in its reply, other than that concerning the mat-ter of interim earnings, but granted the RespondentuntilSeptember 27, 1963, tofile anamended answer, specifically requiring the Respondent to state whether anychange in circumstances had occurred subsequent to Schwartz' discharge wherebyjob opportunities no longer were available to Schwartz, and, if so, to satisfy theBoard's requirements by rendering an explanation of the change .4 Trial ExamineriNew York Central Transport Company,141 NLRB 11442Apart from a second affirmative defense concerning an alleged payment by the Respond-ent to Schwartz during the course of the unfair labor practice proceeding (which was tobecome the only real issue during the instant hearing), the Respondent's only explanationIn its initial answer for its disagreement with the backpay specification is the assertion,set forth as a first affirmative defense, "That from and after the termination of employ-ment of Sidney Schwartz by the Respondent and continuing to data, there were no jobopportunities available at the Respondent for Sidney Schwartz."3 The General Counsel's motion, in this regard, referred to allegation I, which setswhich prescribes the formula for computing the quarterly gross backpay ; and allega-tion II(C,), which establishes the net backpay formula, as well as the computations as toquarterly gross backpay, quarterly interim earnings, and total net hackpay.'The Board, in the earlier unfair labor practice proceeding, in adopting the Supple-mentalIntermediate Report and Recommended Order of the Trial Examiner, found thatthe Respondent had unlawfully discharged Schwartz on August 31, 1961, because of hisunion activity.The Respondent, in asserting that Schwartz' discharge was caused solelyby a lack of work, had relied mainly upon the decrease in the number of outbound loadsand a corresponding decrease in the number of driver personnel, coupled with the assertionthat, after the termination of Schwartz, certain of the office functions had been eliminatedor taken over by other employeesThe Board, in finding the violation, considered andrejectedthe above economic contentions of the Respondent NEW YORK CENTRAL TRANSPORT COMPANY455Gilbert's order, which reflects the fact that the issue as to a job opportunity forSchwartz at the time of his discharge had been litigated and resolved against theRespondent by the Board, contains the following language:Although Respondent asserts that the lack of job opportunities continuedthroughout the entire period alleged in the specification, nevertheless Respond-ent has failed to set forth in its answer whether any change in circumstancesoccurred which altered the factual situation based upon which it was concluded[by the Board] that job opportunities were available to Schwartz.'Respondentishereby given leave until September 27, 1963, to file an amendment to itsanswer setting forth whether any such change occurred. Such amendment, iffiled, shall include an explanation of the change, as well as the number of "out-bound loads" per month. In the event such an amendment is not timely filed,Respondent's answer will be deemed to have admitted that the premise for com-puting the gross backpay and the computations thereof are appropriate, and noevidence need be submitted in support of the allegations in paragraph I andparagraph II(A) of the specification, or in support of the amounts of grossbackpay set forth in paragraph II(C) of the specification.Nothing contained in this order should be construed as limiting Respondent'sTight to introduce evidence with respect to the amount of Schwartz' interimearnings or his availability for employment during any quarter.1 The number of "outbound loads" per month appears to have been a governingcircumstance in the Board's Decision.At the outset of the instant hearing, counsel `for the General Counsel requestedfrom me a final ruling on his prehearing motion, contending that the Respondent'ssupplemental answer, timely filed on September 27, 1963, did not comply withthe mandates of Trial Examiner Gilbert's order or with the requirements prescribedby Section 102.54(b) of the Board's Rules and Regulations.Upon a perusal ofthe order and the Respondent's answer and supplemental answer, and after permit-ting counsel for both parties extensively to argue their respective positions, I ruledthat the Respondent's answer, as amended, was not sufficient under the Board'sRules and Regulations,5 that, accordingly, the allegations contained in section I,section II(A), and the gross backpay computations contained in section II(c) of thespecification, are deemed to be admitted as true, and indicated that I would re-ceive evidence only with respect to Schwartz' interim earnings, his availability foremployment, and the second affirmative defense concerning an alleged payment toSchwartz by the Respondent.II.THE ISSUE-SECOND AFFIRMATIVE DEFENSEBased upon this ruling, and a further ruling by which I refused to permit theRespondent to amend its supplemental answer, the General Counsel, having in-troduced into evidence the backpay specification, rested his case.At this point, the Respondent, which introduced no evidence to dispute theaccuracy of the backpay specification as to the computation of interim earningsor the resultant net backpay, proffered evidence in support of its second affirma-tive defense, by which it asserts "That during the course of the proceedings beforetheNational Labor Relations Board the Respondent paid Sidney Schwartz thes The supplemental answer, which was exclusively confined to supplementing the firstaffirmative defense contained in the initial answer, (a) sets forth additional figures as to"outbound shipments," but does not attempt to explain the significance of the figures asto their import on the nonavailability of a job for Schwartz ; (b) asserts that no one wasever hired to replace Schwartz ; (c) alleges that no one was hired for the dispatcher'soffice (where Schwartz had been employed) until February 1963; and (d) asserts thatany duties formerly performed by Schwartz were, subsequent to his discharge, performedby remaining personnelThe primary basis for ruling that the Respondent's supplementalanswer did not conform to the requirements of Section 102 54(b), and thus, requiringthe action above indicated as to the pertinent allegations of the backpay specificationunder Section 102 54(c), is that, even assuming,arguendo,that the statements profferedby the Respondent in its supplemental answer were tiue, while, perhaps, supporting theproposition that no job was available to Schwartz during the backpay period, they do not,by themselves, (1) constitute an explanation as to the reason that no job was made avail-able to Schwartz, and (2) in any manner conform to the requirement of Trial ExaminerGilbert's order that the Respondent show and explain whether any change in circum-stances occurred after September 1, 1961, concerning job opportunities for Schwartz. 456DECISIONSOF NATIONALLABOR RELATIONS BOARDsum' of Six Hundred ($600.00) Dollars as and for complete settlement of anyand all claims which Sidney Schwartz may have had against the Respondent byreasonof his termination of employment by the Respondent."-As to this matter, the facts, as developed by the record evidence, disclose thatafter the close of the unfair labor practice hearing but prior to the issuance-of theinitial Intermediate Report,6 Schwartz was contacted by one John Bridge, pursuantto which Schwartz and Bridge met at the Brass Rail in downtown Detroit.Accord-ing tothe unrefuted testimony of Schwartz, the only witness to appear for eitherparty, Bridge commenced the conversation by telling Schwartz that he was notrepresenting the Company, but "that he wanted tosee thisthing settled. .Bridge advised Schwartz that his case would come under the Railway Act ratherthan the National Labor Relations Act, and that he "would get nothing."Healso apprised Schwartz that Pronyk (Respondent's top official involved in the unfairlabor practice case) was considering filing a libel suit against Schwartz becauseof a letter Schwartz had written.Bridge then told Schwartz that if he wouldsigna letter withdrawing his unfair labor practice charges, Pronyk would refrainfrom filing a libel suit, that Bridge would give him "a signed paper from Mr.Pronyk" to this effect, and that Schwartz would be paid $500.After discussingthematter with his wife, because of their poorfinancialstatuswith outstandingbills totaling some $562 Schwartz called Bridge and told him that he had decidedto accept Bridge's offer if he wouldraise theamount to $600.Bridge, notwithstand-ing his earlierdisclaimer of representing the Respondent, replied that he would haveto talk with the Company.?The following day, May 16, 1962, after Bridge had returned Schwartz', telephonecall indicatingthat "$600 was okay," Schwartz and Bridgemet againat the BrassRail, atwhich time Bridge produced a typed letter, dated that day and addressedto RegionalDirector Thomas Roumell of the Seventh Regional Office, requestingthe withdrawal of the unfair labor practice charges .8 Schwartz signed the letter,and, in return, received from Bridge a check, dated May 16, 1962, for $600, signedby "John Bridge, Treasurer, Canadian Tran Rail System, Limited." Subsequently,the letter was mailed by Bridge and the check was deposited to the joint accountof Schwartz and his wife.Approximately a week later, because jurisdiction ofthe unfair labor practice proceeding was then in the hands of the Trial Examiner,Bridgesupplied Schwartz with another prepared letter dated May 23, 1962, addressedto Trial Examiner Dixon, which Schwartz signed, requesting that his case againstthe Respondent be withdrawn.9 Schwartz's request was subsequently denied.The Respondent,as an affirmativedefense, contends that such payment was in thenature of a settlement between the Respondent and Schwartz, that it operates as ageneral release, and that, accordingly, no backpay is due and owing. In the al-ternative, theRespondentassertsthat the $600 should be considered an offsetagainstany net backpaydetermination.The General Counsel takes the position,first, that the evidencefailsto disclose that theRespondentmade any payment toSchwartz, and, secondly,assumingarguendo,an agencyrelationship between Bridgeand the Respondent, the $600 received by Schwartz should not be applied towardthe net backpayamount.9 The first Intermediate Report issued by Trial Examiner Eugene Dixon on June 29,1962, recommended that the complaint be dismissed on the ground that the matter properlycame under the jurisdiction of the RailwayLabor Act,which is enforced by the NationalMediation Board.The Board,on September 28, 1962, ruled to the contrary, and the casewas remanded for a determination on the merits.New York Central Transport Company,138 NLRB 13257Bridge did not name NewYork CentralTransport Company, but Schwartz testifiedthat he took it for granted that Bridge was referring to the Respondent Company.OThis letter,which does not allude to the above transaction between Bridge andSchwartz in any way,reads as followsThis is to inform you that I withdraw all claims of any kind whatsoever that havebeen filed with the National Labor Relations Board against the New York CentralTransportCompany,Incorporated.Will you kindlyacknowledge the receipt of therequest in concurance[sic]and notify the company'sattorneys, Zelby & Burstein,160 Broadway,New York City.Thank you.Very truly yours,SIDNEY- SCHWARTZ.This letter read simply, "I would like to request to withdraw my cace, Case No.7-CA-3344, against the New York Central Transport Company." NORTHWESTERN PUBLISHING COMPANY457Either assertion relied uponby theRespondent,to be accorded merit, must bepremised upon a finding that Bridge, in privately negotiating with Schwartz asabove recited,was acting for and on behalf of the Respondent,theNew YorkCentral Transport Company.The burden of establishing the validity of thispremise, such constituting a partof an affirmative defense, rests upon the Respondent.I find that the record does not support such a finding and that,accordingly, theRespondent has failed to meet its burden.Simply stated,the evidence shows merely that a person,unknown to Schwartz,induced him to attempt to withdraw his charges against the Respondent in returnfor a check for $600.Other than the fact that Pronyk's name was used by Bridgeas a partial inducement to Schwartz,1°and the contrary inference which mightotherwise be drawn from the fact that the subject unfair labor practice charges in-volved the Respondent,there appears to be no real evidence linking the Respond-ent with the$600 payment to Schwartz.Thus, the record does not indicate, nordid the Respondent attempt to show that:(a)Bridge was even known to theRespondent,much less that,in dealing with Schwartz,he was acting for the Re-spondent at the latter's request;(b) at the time of the dealings between Bridge andSchwartz,the Respondent was aware of the attempt to induce Schwartz to withdrawthe charges or that it subsequently condoned the transaction;and (c)the CanadianTran Rail System,Ltd., upon whose account the check was drawn,isassociatedwith or in any way connected with the Respondent.For some unexplained reason,the Respondent,upon whom the burden rests of proving its affirmative defense,chose not to produce Bridge, or any official of the Respondent Company, as awitness at the hearing in an attempt to prove the existence of an agency relation-ship between Bridge and the Respondent.Thus, without attempting to discuss the many ramifications of this type transac-tion and the effect which might otherwise be accorded it,11 it would appear that,under these circumstances,the Respondent is estopped to assert the propositionthat it has fulfilled its backpay obligation or any part of it to Schwartz.III.CONCLUSIONS AND RECOMMENDATIONSHaving found without merit the Respondent's position as to its second affirma-tive defense,upon the basis of the foregoing findings, and upon the entire recordin this case,I hereby adopt in full the backpay specification as submitted by theGeneral Counsel,and conclude that the obligations of the Respondent to makewhole Sidney Schwartz in accordance with the Board's Order will be dischargedby its payment to Sidney Schwartz of the amount of$1,641.99, less the tax with-holding required by Federal and State laws.It is recommended that the Board adopt the foregoing findings and conclusionsand order the Respondent to pay to Sidney Schwartz the amount above set forth.it is further recommended that the above adjudicated indebtedness bear interest at6 percent per annum from the date of this adjudication until paid.Isis Plumbing&Heating Co.,138 NLRB 716.11There is no evidence that Schwartzever receivedthe promised Pronyk document per-taining to the threatened libel action."in view of my findingthatthe Respondentfailed to prove thatitmade payment toSchwartz,I deem it unnecessaryto reach orpassupon theother arguments asserted bythe parties.Northwestern Publishing CompanyandChauffeurs,Teamstersand Helpers,Local No. 26, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.C, ase No. 1.3-CA-5083.March 23, 1964SUPPLEMENTAL DECISION AND ORDERNorthwestern PublishingCompany, theRespondent herein, is apublisher of a newspaper in Danville,Illinois.In January 1962,Chauffeurs,Teamsters and Helpers,Local No. 26, the Unionherein,146 NLRB No. 59.